Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/345724 (reference application) in view of Hazlehurst et al. (“Non-alcoholic fatty liver disease and diabetes,”  Metabolism Clinical and Experimental, 2016, Vol. 65, pp 1096-1108).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘724 claims a pharmaceutical composition composed of the same ingredients herein, and method of using the same for treating or preventing liver disease, particularly, Non-alcoholic steatohepatitis (NASH) and/or non-alcoholic fatty liver disease (NAFLD). 
‘724 does not expressly claim treating or preventing diabetic nephropathy.
However, Hazlehurst et al. discloses Non-alcoholic fatty liver disease and type 2 diabetes are common conditions that regularly co-exist and can act synergistically to drive adverse outcome. 

A person of ordinary skill in the art would have been motivated to treat a NAFLD patients who also have type 2 diabetes because ‘724 does not particularly limit the patient population of those with liver diseases and patients with co-exist of NAFLD and type II diabetes are common. Note, treatment of NAFLD patients would have inherently prevented diabetic nephropathy, if the patients have not developed the conditions. Further, As to the particular amount of the pharmaceutical excipients, note, the optimization of a result effective parameter, e.g., the amount of a known pharmaceutical excipient in a pharmaceutical composition, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, as to the composition claims, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the pharmaceutical composition in ‘724 is capable of performing the intended use herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of copending Application No. 16/492938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘938 claims a pharmaceutical composition composed of the same ingredients herein, but with different intended use. As to the particular amount of known pharmaceutical In re Boesch and Slaney (CCPA) 204 USPQ 215.Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the pharmaceutical composition in ‘938 is capable of performing the intended use herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23-41 of copending Application No. 16/767489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘489 claims a pharmaceutical composition composed of the same ingredients herein, but with different intended use (for preventing or treating retinal disease. As to the particular amount of known pharmaceutical excipients, note, the optimization of a result effective parameter, e.g., the amount of a known pharmaceutical excipient in a pharmaceutical composition, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the pharmaceutical composition in ‘489 is capable of performing the intended use herein.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 20100137577 A1, IDS).
Jeong et al. teach the adenosine derivatives herein as adenosine A3 antagonist, and pharmaceutical composition comprising the same and method of using the same for treating inflammatory conditions. See, particularly, the abstract,  paragraphs [0011] to [0048], [0088] to [0090]. The adenosine derivatives may be administered clinically in oral or non-oral forms. The oral forms may be tablet, pills, powders, granules, and capsule. The pharmaceutical composition further comprises diluent or excipient, such as a filler, a thickening agent, abider, a wetting agent, a disintegrant, a surfactant, etc. For examples, starch, calcium carbonate, sucrose lactose, gelatin. Other agents, such as polyethylene glycol,  sterile aqueous solution. Etc. See, particularly, paragraphs [0091] to [0093]. Expressly disclosed compositions include those with water. See, particularly, paragraph [0299]  to [0301]. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20100137577 A1, IDS) in view of Aranyi et al. (US 2005/0234056 A1), and Duran-Salgado et al. (“Diabetic Nephropathy and inflammation,” World J. Diabetes, 2014, Vol. 5, No. 3, pp 393-398), and in further view of Park et al. (US 20100098759 A1). 
Jeong et al. teach the adenosine derivatives herein as adenosine A3 antagonist, and pharmaceutical composition comprising the same and method of using the same for treating inflammatory conditions. See, particularly, the abstract,  paragraphs [0011] to [0048], [0088] to [0090]. The adenosine derivatives may be administered clinically in oral or non-oral forms. The oral forms may be tablet, pills, powders, granules, and capsule. The pharmaceutical composition further comprises diluent or excipient, such as a filler, a thickening agent, abider, a wetting agent, a disintegrant, a surfactant, etc. For examples, starch, calcium carbonate, sucrose lactose, gelatin. Other agents, such as polyethylene glycol,  sterile aqueous solution. Etc. See, particularly, paragraphs [0091] to [0093]. Expressly disclosed compositions include those with water. See, particularly, paragraph [0299]  to [0301]. 
Jeong et al. do not teach expressly the employment of the adenosine A3 receptor antagonist for treatment of diabetic patients, particularly, those having nephropathy, nor the particular pharmaceutical excipient as recited herein, e.g., methyl cellulose.
However, Duran-Salgado et al. teach that inflammation play a critical role in the pathogenesis of diabetic nephropathy. Expression of cell adhesion molecules, growth factors, chemokines and pro-inflammatory cytokines are increased in the renal tissues of diabetic 
Aranyi et al. teach adenosine A3 receptor antagonists and method of using the same for inhibiting TNF-α and treating inflammatory disease, diabetes and for protecting kidney. See, particularly, the abstract, and the claims. Park et al. teach that methylcellulose is among those known binding agents for pharmaceutical composition, along with others known binding agents, such as gelatin, starch, sucrose. See, particularly, paragraphs [0039]-[0040].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the adenosine A3 receptor antagonist of Jeong et al. for treating diabetic patients, particularly, those having or susceptible to have diabetic nephropathy.  
A person of ordinary skill in the art would have been motivated to use the adenosine A3 receptor antagonist of Jeong et al. for treating diabetic patients, particularly, those having or susceptible to have diabetic nephropathy because diabetic patients, particularly those with nephropathy, have inflammatory conditions and adenosine A3 receptor antagonists are known for treating inflammatory conditions, treating diabetes, protecting kidney and inhibiting pro-inflammatory cytokine TNF-α. As to claims 6-7, note, the employment of a well-known pharmaceutical excipient, such as methylcellulose,  with an optimal amounts in a pharmaceutical 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627